DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,616,879 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Therefore, the Double Patenting rejection of claims 1-3, 5-15, 17-31 and 34-35 previously set in the Final Office Action mailed on 08/11/2021 have been withdrawn.

Response to Amendment
Applicant's amendments/arguments filed on November 1, 2021 with respect to amended independent claim 1 has been fully considered. Based on the Applicant's amendments and arguments, the 35 U.S.C. 103 Claim Rejections previously set in the Final Office Action mailed on 08/11/2021 have been withdrawn. Claims 1, 13 and 25 have been amended to include the allowable subject matter previously indicated for dependent claim 34.


REASONS FOR ALLOWANCE
Claims 1-33 and 35 are allowed. Claim 34 was canceled.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a method of providing split protocol processing in a network. The method comprising: establishing a wireless communication link between a wireless access point and a communication device in the network; providing a first wireless 

Regarding amended independent claim 1, the closest prior art of Savaglio discloses a method for splitting/distributing processing of uplink and downlink packet via a base station server with a plurality of clusters of BBUs and base station clients (Savaglio, [0024]-[0036], Fig. 1, [0103]-[0104], [0106]-[0112], [0115], Fig. 2, [0119], [0121], Fig. 4, [0126]). An uplink and downlink are established and used to receive and transmit packets between base station clients, base station server and a user equipment (UE). The uplink and downlink services are performed via a BBU 21 and a base station client, where the BBU 21 performs RRC, PDCP and RLC processing (upper layers) and the base station client performs MAC/PHY processing (lower layers).

Regarding amended independent claim 1, the closest prior art of Boccardi discloses a central unit comprising the first BBU1 102 receives a notification for splitting mode selection in order to provide a service in the communication network to one or more mobile units, where the central unit is also notified about information regarding baseband data processing capabilities, timing parameters of the communication network, latency and data rate requirements, required minimum data throughput, and specific Quality of Service (QoS) parameters of the (Boccardi, [0009], [0019]-[0020], Fig. 1, [0040]-[0041], Fig. 3a, [0047], Fig. 4, [0052]). Boccardi further discloses in [0016], [0019], that the splitting message is used to select or change the usage of the first baseband unit to the second baseband unit for a baseband delivery service unable to be performed by the first baseband unit. The delivery of data refers to a data stream, where the user utilizes multiple services provided using different radio bearers to transmit/receive data. The splitting mode is selected based on the baseband data processing capabilities of the first and second baseband unit for the corresponding mobile services (Boccardi, [0002], [0041]). The central unit comprising the first BBU1 102 selects a BBU from pooled BBUs to provide the required service to one or more mobile units via uplink and downlink communications, where the selected BBU provides the service via higher layer protocol stack processing (Boccardi, [0008]-[0009], [0019]-[0020], [0022], Fig. 1, [0039]-[0041], Fig. 3a, [0047], Fig. 4, [0052]).

Regarding amended independent claim 1, the closest prior art of Choi discloses that information is obtained about neighboring RRUs respectively connected to the BBU #0. Fig. 3 shows a mapping determined by the BBU #0 with corresponding RRU #0, #1, and #2 for the BBU #0 (Choi, Fig. 3, [0072]). Additionally, Fig. 3 shows a mapping determined by the BBU #1 with corresponding RRU #0, #1, and #2 for the BBU #0. Choi also discloses in Fig. 5, [0089], that the source BBU transmits a handover request message to the target BBU (step s560).

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A method of providing split protocol processing in a network, the method comprising:
establishing a wireless communication link between a wireless access point and a communication device in the network;
providing a first wireless service over the wireless communication link, the first wireless service supported by a first upper-layer protocol processing unit and a first lower-layer protocol processing unit in the network; and
in response to receiving a request for a second wireless service, selecting a second upper-layer protocol processing unit as a replacement to the first upper-layer protocol processing unit;
the method further comprising:
at a management resource: i) receiving the request from the first lower-layer protocol processing unit, and ii) communicating a control notification to the first upper-layer protocol processing unit, the control notification causing the first upper-layer protocol processing unit to select the second upper-layer protocol processing unit as the replacement” as recited in independent claim 1 when considering the claim as a whole. The same rationale applies to independent claims 13 and 25 disclosing similar features as independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.
Additionally, careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A method of providing split protocol processing in a network, the method comprising:
establishing a wireless communication link between a wireless access point and a communication device in the network;
providing a first wireless service over the wireless communication link, the first wireless service supported by a first upper-layer protocol processing unit and a first lower-layer protocol processing unit in the network; and
in response to receiving a request for a second wireless service, selecting a second upper-layer protocol processing unit as a replacement to the first upper-layer protocol processing unit;
the method further comprising:
producing a first mapping between the first upper-layer protocol processing unit and a first pool of multiple lower-layer protocol processing units, the first lower-layer protocol processing unit included in the first pool;
producing a second mapping between the second upper-layer protocol processing unit and a second pool of multiple lower-layer protocol processing units, the first lower-layer protocol
processing unit included in the second pool; and
wherein selecting the second upper-layer protocol processing unit as the replacement to the first upper-layer protocol processing unit includes: based on the second mapping indicating that the second upper-layer protocol processing unit is compatible with the first lower-layer protocol processing unit, transmitting a communication from the first upper-layer protocol processing unit to the second upper-layer protocol processing unit” as recited in independent claim 29 when considering the claim as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473